DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-16) in the reply filed on May 4, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “100” (see Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because it is believed that reference numbers “32” and “34” should be reversed in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0068], 13th line, replace “34” with “32” after “first section”.
In paragraph [0068], 14th line, replace “32” with “34” after “second section”.
In paragraph [0073], 4th line, replace “air foil” with “airfoil”.
.
Appropriate correction is required.

The use of the terms “Kaowool”, “Fiberfrax”, “Rene 142”, “Rene N5”, and “Inconel 718”, which are trade names or marks used in commerce, has been noted in this application (see paragraphs [0065], [0069], and [0070] of specification). The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
In claim 1, 3rd line, replace “he” with “the” before “first”.
In claim 10, 1st line, replace “initial first temperature that” with “the initial first portion temperature”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 1, the limitation “thereafter, allowing…” in the last two lines of the claim is indefinite, since it is unclear how the first and second molten metal materials are to be distinctly forming the cast component (rather than merely “allowing”).  Correction and clarification are required.
Claim 13 recites the limitation "the first section" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “section” with “portion” to obtain proper antecedent basis with “a first portion” in the 4th line of independent claim 1.
Claim 14 recites the limitation "the first section" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “section” with “portion” to obtain proper antecedent basis with “a first portion” in the 4th line of independent claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 25 19 154 A1, of which a copy of the German document with an English machine translation was provided with the Information Disclosure Statement dated December 3, 2020.
Regarding independent claim 1, DE ‘154 discloses a method of creating a cast component (abstract; pages 1-3 of translation; and Figures 1 and 2), in which the method comprises the following steps:
heating a mold (6) having a cavity therein;
supplying a first molten metal material into the cavity of the mold (6), such that the first molten metal material is directed to a first portion of the cavity of the mold (6);
supplying a second molten metal material into the cavity of the mold (6), such that the second molten metal material is directed to a second portion of the cavity of the 
allowing the first and second molten metal materials (to solidify) to form a cast component (see abstract).
Regarding claim 2, the step of heating the mold (6) under controlled conditions provides first and second thermal conditions that are different in the first and second portions of the cavity of the mold (6).
Regarding claims 3-5, the second portion of the mold (6) is surrounded by an insulating material (8), in the form of a powder of ceramic material (page 2 of translation; and Figure 2), wherein the first portion of the mold (6) is exposed.
Regarding claims 6 and 7, the first and second molten metal materials are metal alloys and mix together within the mold (6) to form a transition zone (5) within the cast component in a transition area between the first and second portions (page 2 of translation; and Figure 2).
Regarding claim 8, the mold (6) is rotatable around an axis defined by a vertical shaft (7), including while supplying the first molten metal material that flows radially outwardly within the cavity (page 2 of translation; and Figure 2).
Regarding claim 9, the mold (6) is heated with the first and second (different) portions having different first and second initial temperatures, since the first and second portions include different metals.
Regarding claim 10, the initial first portion temperature is higher than the initial second portion temperature, in order to prevent the first portion from melting once the second molten metal material is introduced.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 25 19 154 A1.
Regarding claims 11-13, DE ‘154 fails to teach first and second average grain sizes of differing sizes in the first and second portions, respectively, as well as a single crystal structure in the first portion.  However, it would have been obvious to one of ordinary skill in the art to cast with a controlled average grain size in each of the first and second portions, as well as to cast a single crystal structure selectively in either or both of the first and second portions, in order to make the cast component more structurally sound, including at the transition zone between the first and second portions, wherein controlling of solidification to form a desired average grain size is within the skill of one of ordinary skill in the art.
Regarding claim 14, DE ‘154 fails to teach that a ceramic core is included within the cavity of the mold located in the first portion.  However, it would have been obvious to one of ordinary skill in the art to include a core within the cavity of the mold, in order to form a cast component having a cavity therein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 15, 2021